Title: To Thomas Jefferson from Robert Smith, 9 July 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     
                        sir,
                     Nav dep 9 July 1805
                  
                  I request your signature to the enclosed warrants—They are wanted for midshipmen & other officers for the Ship Adams & the Brig Hornet. 
                  I have the honor to be with great respect, sir, yr mo ob servt.
                  
                     Rt Smith
                     
                  
               